Title: To George Washington from Sarah Gardner, 16 November 1789
From: Gardner, Sarah
To: Washington, George


          
            Sir.
            New-York Monday Novr 16th 1789.
          
          I should pay a very undeserved compliment to the well known goodness of your Excellency’s heart, not to flatter myself, that this address will be deemed, in some degree, pardonable. I shall only observe, that it would not obtrude, but that your Excellency was engaged, when I did myself the honor, this morning, of making a personal application to your Excellency. As the patron of the liberal arts, and that of literature in particular, it would be an Author’s pride, humbly to sue to your Excellency for countenance, and patronage but in the present instance, a more noble cause kneels at your feet for favor, and protection. The cause of humanity. Two helpless innocents (children of the late Mr Ryan comedian) experience at this time every distress that can arise from the necessaries of life being tendered them in a very sparing degree, and more especially, a total want of the benefits of education⟨,⟩ that necessary cultivation, to “teach the

young idea how to shoot,” and form and improve the infant mind to such acts as do honor to human nature, and make natives of America (for such they are) social citizens of the world. The great obligations which every inhabitant of this delivered, and flourishing country has to the brave defender of her natural liberty, and the glorious protector of her constitutional rights, stimulate them, for their own honour, to attend to whatever your Excellency shall condescend to approve: and the honor of your Excellency’s presence, would insure to these poor orphans, a considerable emolument; which emolument, permit me to assure your Excellency, is to be appropriated solely to defray the expence of schooling, which they greatly stand in need of. It is for their benefit alone, and which benefit, would be publickly advertised, but from a point of delicacy, and the uncertainty of success.
          Suffer me further to inform your Excellency, that I would not presume to solicit the honor of your Excellency’s presence but that the entertainment is wholly of the genteel kind, and calculated entirely for the amusement of persons of fashion; and tho’ truly comic, is at the sametime strictly moral. With profound respect, and the most perfect esteem, I have the honor to subscribe myself, Sir, Your Excellency’s most devoted and most obedt Servant
          
            Sarah Gardner.
          
        